Citation Nr: 0308879	
Decision Date: 05/12/03    Archive Date: 05/20/03

DOCKET NO.  99-09 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
tinnitus and, if so, whether the claim should be granted.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1945 to June 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
New York, New York, Department of Veterans Affairs (VA) 
Regional Office (RO), in which the RO determined that new and 
material evidence adequate to reopen the claims for bilateral 
hearing loss and tinnitus had not been submitted.

In an August 2002 decision the Board determined that the 
veteran had submitted new and material evidence to reopen the 
claim of entitlement to service connection for bilateral 
hearing loss and subsequently undertook additional 
development on the matter pursuant to authority granted by 
38 C.F.R. § 19.9(a)(2) (2002).  In that same decision, the 
issue of whether new and material evidence had been submitted 
to reopen the claim of entitlement to service connection for 
tinnitus was referred for additional development.  Such 
additional development has been completed, and the Board will 
proceed with a decision on the issues as noted above.  


FINDINGS OF FACT

1.  Evidence submitted since the Board's September 1987 
decision bears directly and substantially upon the claim of 
entitlement to service connection for tinnitus; it is not 
cumulative of previously submitted evidence; and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

2.  The preponderance of the competent and probative evidence 
secured in the reopened claim, when considered with the 
entire previous record, establishes that the veteran's 
tinnitus is a direct result of noise exposure and acoustic 
trauma while in active military service.

3.  The preponderance of the competent and probative evidence 
secured in the claim as reopened by the decision of the Board 
in August 2002, when considered with the entire previous 
record, establishes that bilateral hearing loss is a direct 
result of noise exposure and acoustic trauma during the 
veteran's active military service.


CONCLUSIONS OF LAW

1.  Evidence submitted since the final September 1987 Board 
decision, which denied service connection for tinnitus, is 
new and material; thus, the veteran's claim is reopened.  38 
U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.1100 (2002).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1101, 
1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).

3.  Bilateral hearing loss was incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background 

Service medical records show that upon induction examination 
in February 1945, the veteran's ears were noted to be normal 
and hearing acuity was 15/15 bilaterally.  Those findings 
were pre-printed on the report form and not changed by the 
examiner.  On an examination n March 1945, the day after the 
veteran commenced active duty, a large healed anterior 
perforation of the left eardrum was noted.  The separation 
examination report shows that the veteran's hearing acuity 
was 15/15 bilaterally for the whispered voice; hearing for 
coin click, watch tick, and the spoken voice were not tested.  
The left eardrum had a scar, and history of otitis interna 
was noted.

Pertinent, post-service procedural history indicates that the 
veteran was granted service connection for bilateral fungus 
of the ears and a scar of the left eardrum (with hearing 
acuity normal) and assigned a zero percent evaluation in July 
1946.

In September and October 1947 the veteran received outpatient 
treatment by 
J. Mayer, M.D., apparently on a fee basis.  Reports submitted 
to VA indicate that when he was seen in September 1947 he had 
impaired hearing, tinnitus, and bilateral impacted cerumen.  
Air conduction and bone conduction were diminished.  
Whispered voice hearing was fair in the right ear and very 
poor in the left.  Hearing for the tick of a watch was zero 
bilaterally.  Reports related to subsequent treatment 
continued to note impaired hearing. 

Outpatient treatment records dated in January 1949 show that 
the veteran's hearing was 20/20 in the right ear and 16/20 in 
the left ear.  On examination, both canals and drums were 
normal.  

In 1950 and 1951 the veteran was examined pursuant to his 
Application For Hospital Treatment or Domiciliary Care.  In 
1950 he was diagnosed with questionable otosclerosis.  
Examination in 1951 showed impaired hearing bilaterally.  

In April 1953, two individuals who reported having served 
with the veteran submitted statements that are to the effect 
that the veteran had experienced trouble with hearing and ear 
infections during service.  They reported further that the 
veteran was treated upon numerous occasions during service 
for hearing problems.

At a personal hearing in April 1953, the veteran testified 
that he had ear problems, including a fungus infection, 
during service for which he was treated on numerous 
occasions.  The veteran's wife testified that the veteran had 
had no hearing defects  prior to entering service, and that 
his defective hearing was noticed after service and increased 
over the years.  One of the service buddies who had submitted 
a statement testified that the veteran had a fungus infection 
in his ears during service.   

In June 1953 the RO proposed severance of service connection 
for bilateral fungus of the ears and scar of the left eardrum 
on the basis of clear and unmistakable error in the grant of 
service connection.  The veteran was notified of the proposal 
and severance was accomplished by a June 1953 rating 
decision.  In the same rating decision, the RO denied service 
connection for defective hearing.  Notice of the rating 
decision did not mention the denial of service connection for 
hearing loss.  

A private physician, S. Rosen, M.D., in an October 1955 
statement noted that the veteran had been under his care for 
hearing problems since April 1954.  He reported that he 
attempted to improve the veteran's hearing by performing a 
mobilization of stapes operation on the veteran's left ear in 
May 1954 and on the right ear in July 1955.  He noted that 
the operations did not succeed in improving the veteran's 
hearing.

A VA examination was conducted in December 1955.  Speech 
audiometric examination showed no performance in the right 
and left ears.  The diagnosis was defective hearing.

In February 1959 T. Grieco, M.D, examined the veteran.  Dr. 
Grieco reported that the veteran complained of partial 
deafness, dizziness, ringing, and buzzing in the ears.  The 
left ear had been more troublesome.  Examination revealed 
scarring of the left drum.  It was noted that hearing aids 
were of no help.

In March 1959, several letters were received from friends and 
relatives of the veteran, which are to the combined effect 
that the veteran had no hearing defect prior to service and, 
following his discharge from service, a defect in his hearing 
was noticed.

Also in March 1959, a field examination was conducted.  The 
report indicated that a private physician reported that he 
had seen the veteran in July 1946.  At that time, the veteran 
complained that he was hard of hearing and that he had 
vertigo and suffered from tinnitus.  Examination showed a 
scar on the left eardrum and he could not hear when the right 
ear was blocked off.

In a May 1959 deposition, the veteran reported that during 
service he had an earache and was treated for fungus 
infection of the ears.  He stated that at the time of 
discharge from the service, he could not hear with the left 
ear, and the right ear was inflamed.  

A November 1960 VA hospital summary shows the veteran was 
hospitalized with numerous complaints including deafness.  In 
pertinent part, he was diagnosed with bilateral deafness 
secondary to bilateral otosclerosis.  

In January 1960 the Board considered the claim of service 
connection for defective hearing and denied the claim.  

Two lay statements were submitted in October 1977.  Both 
statements essentially report that the veteran exhibited no 
hearing loss before service but that he had hearing loss 
after discharge from service.  

VA outpatient treatment records from 1982 to 1985 are of 
record.  An April 1982 general medical clinic progress note 
shows a diagnosis of deafness of neurologic origin, and a 
June 1982 record indicates that the veteran reported that he 
had hearing loss as a result of a fungus infection at age 
nineteen while in service.  He was diagnosed with bilateral 
complete sensorineural hearing loss.  

In February 1986 the veteran filed claims of entitlement to 
service connection for hearing loss and tinnitus.

A statement from J. Moore, M.D., dated in 1987, indicates 
that the veteran was seen in his office in March 1950 but 
that the veteran's office chart was no longer available.  Dr. 
Moore recalled that the veteran's condition was similar to 
but much worse than his (the veteran's) sister's, which was 
secondary to clinical otosclerosis, a genetic condition that 
causes hearing impairment.  He stated that the veteran's 
condition was primarily secondary to "sensorineural (or 
'nerve')".  

The veteran was admitted to the Staten Island Hospital in 
March 1986 for what appears to be a psychological evaluation.  
While hospitalized, he underwent a speech and hearing 
consultation, which showed complete sensorineuronal loss.

In September 1987 the Board denied the veteran's claims of 
entitlement to service connection for bilateral hearing loss 
and tinnitus.  In February 1997 the veteran requested that 
his claims of entitlement to service connection for bilateral 
hearing loss and tinnitus be reopened.

In a March 1997 statement M. Habib, M.D., noted that after 
removal of cerumen the veteran had normal appearing ear 
canals and tympanic membranes.  Audiometric testing revealed 
a total hearing loss in both ears.  In his June 1997 
statement Dr. Habib noted that the veteran had a total 
hearing loss due to severe nerve damage.

In April 1997 the veteran underwent a VA audiological 
evaluation.  He reported a history of hearing loss dating 
back to 1946.  He further reported that he had significant 
noise exposure from naval gunfire, frequent fungal 
infections, and tympanic membrane (TM) scarring of the left 
ear while in the service.  The diagnoses included no 
measurable hearing bilaterally. 

A VA medical record dated in May 1997 notes that the veteran 
had a long history of sensorineural hearing loss and sought 
counseling for a possible etiology.  He reported exposure to 
naval gunfire during the service, fungal infections, and 
possible TM-trauma.  The diagnosis was bilateral 
sensorineural hearing loss for fifty years; and "Advise 
[patient] of possible etiology including trauma, and 
infection."

In August 1997 the RO determined that new and material 
evidence adequate to reopen the veteran's claims for 
bilateral hearing loss and tinnitus had not been submitted.  
The veteran filed a timely notice of disagreement and 
substantive appeal.  A statement of the case (SOC) was issued 
in March 1999.

The veteran submitted a written statement, which was received 
by the RO in April 2002.  He asserted that after basic 
training he was sent to a Navy Base in Rhode Island as a 
Seabee, to learn how to load and unload ships.  He stated 
that the noise at that base was overwhelming.  In addition, 
he reported that during a voyage to Hawaii the ship's guns 
were fired constantly each day.  Reportedly, while in Hawaii, 
he experienced ringing and sharp pains in his ears and was 
examined by a corpsman who reported that both ears were badly 
inflamed and that he had a fungus infection.  

By Board decision of August 2002, the veteran's claim of 
entitlement to service connection for bilateral hearing loss 
was reopened and referred for additional development.  The 
issue of whether new and material evidence had been submitted 
to reopen the claim of entitlement to service connection for 
tinnitus was also referred for additional development.

A VA examination was conducted in January 2003.  The 
veteran's chief complaints were that he had a total loss of 
hearing and severe tinnitus bilaterally.  He reported that he 
had significant noise exposure from naval gunfire and 
frequent ear infections while in the service.  He described 
the tinnitus as sounding like "steam" from a radiator which 
was constant, bilateral and present since 1946.  It was 
reportedly annoying and was rated as a "10" on a scale of 
"1-10" of increasing loudness.

On the authorized audiological evaluation in pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
105
105
105
105
105
LEFT
105
105
105
105
105

Speech audiometry revealed speech recognition ability of zero 
in the right ear and zero in the left ear.  

The diagnostic assessment was that the veteran has severe to 
profound sensorineural hearing loss in both ears.  It was 
noted that there might be a conductive overlay component, 
though it seemed difficult to test with air conduction.  The 
examiner opined that it is at least as likely as not that the 
veteran's current bilateral hearing loss and tinnitus is 
related to the noise exposure he was subjected to from naval 
gunfire while in military service.  It was noted as not 
likely that his otosclerosis would have been the etiology of 
his hearing loss that manifested itself during the early 
years after he was discharged from service.  The examiner 
noted that otosclerosis is a scarring of the tympanic 
membrane and must have occurred over a long period of time in 
this case.  The examiner further noted that review of the 
claims file clearly shows that the veteran did not have 
otosclerosis during or prior to military service.  The 
veteran's hearing loss was deemed by the physician to be, 
more likely than not, due to noise exposure experienced while 
in the military.  Further, in light of the veteran's reports 
of acoustic trauma from naval gunfire and treatment for 
fungal ear infection, it was considered by the examiner to be 
at least as likely as not that his hearing problems were 
aggravated by those things.  He further noted that the 
whispered speech test that was done at the time of his 
discharge was not sensitive to his type and degree of hearing 
loss.

II.  Legal Analysis

A.  Preliminary matters - Veterans Claims Assistance Act of 
2000

During the pendency of this appeal, the President signed into 
law the VCAA, Public Law No. 106-475, 114 Stat. 2096 (2000), 
which substantially amended the provisions of chapter 51 of 
title 38 of the United States Code and, among other things, 
eliminated the requirement of a well-grounded claim and 
enhanced the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (now codified as amended at 38 U.S.C.A. 
§ 5103 (West 2002)).

In addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).

It appears in this case that all obtainable evidence 
identified by the appellant relative to his claim has been 
obtained and associated with the claims folder, and that 
neither he nor his representative has identified any other 
pertinent evidence.  In fact, the veteran had an opportunity 
to present additional evidence at his hearing before the 
Hearing Officer but withdrew the request for a hearing as he 
claims to be completely deaf.

B.  Discussion

1.  New and material evidence - service connection for 
tinnitus

The Board most recently denied the veteran's claim of 
entitlement to service connection for tinnitus in September 
1987.  In general, Board decisions are final.  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100.  A final decision cannot be 
reopened unless new and material evidence is presented.  
Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Kightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented) will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  In determining whether evidence is 
new and material, the credibility of the evidence is 
generally presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992). 

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim but 
only after ensuring the VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (now codified at 38 C.F.R. § 3.156(a) (2002)).  
However, this change in the law is not applicable in this 
case, because the appellant's claim was not filed on or after 
August 29, 2001, the effective date of the amendment.  
66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001).   Accordingly, 
the Board will proceed to determine whether new and material 
evidence has been submitted to reopen the appellant's claims 
for service connection in this matter without regard to the 
new version of 38 C.F.R. § 3.156(a).

Having reviewed the complete record, the Board finds that new 
and material evidence has been submitted to reopen the 
veteran's claim of entitlement to service connection for 
tinnitus.  Since the September 1987 Board decision, he 
underwent a VA examination in January 2003 in which the 
examiner opined that it is at least as likely as not that the 
veteran's tinnitus was related to the noise exposure he was 
subjected to from his ship's gunfire while in the military.  
The Board finds that the opinion of the VA examiner is new, 
and that it bears directly on the question of whether this 
evidence provides a more complete picture of the veteran's 
disability and its origin and, thus, bears directly and 
substantially upon the specific matter under consideration.  
The Board concludes that, under the liberal approach 
suggested by judicial precedent and the VCAA, this evidence 
is so significant as to warrant consideration of the merits 
of the claim on appeal.  See Hodge, supra.  Thus, this 
evidence is new and material so as to reopen the veteran's 
claim of entitlement to service connection for tinnitus.  38 
U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156(a).

Since new and material evidence has been submitted, and VA's 
duty to assist has been fulfilled, the Board will proceed to 
evaluate the merits of the claim of entitlement to service 
connection for tinnitus. 

2.  Service connection for tinnitus and bilateral hearing 
loss

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
That a condition or injury occurred in service alone is not 
enough; there must be current residual disability resulting 
from that condition or injury.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  Service connection may also be granted for a 
disease first diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Hickson v. West, 12 Vet. App. 
247, 253 (1999).


a.  Tinnitus

Regarding tinnitus, this disorder may be service connected 
separate from hearing loss, and the regulations provide a 
compensable rating for recurrent tinnitus.  The Board notes 
that, previous to June 10, 1999, tinnitus was service 
connected and rated when it was persistent as a symptom of 
head injury, concussion, or acoustic trauma.  Compare 38 
C.F.R. § 4.87a, Diagnostic Code (DC) 6260 (2002) with 38 
C.F.R. § 4.87a, DC 6260 (1998).  See 64 Fed. Reg. 25,202-210 
(May 11, 1999).  When a law or regulation changes after a 
claim has been filed but before the administrative appeal 
process has been concluded, VA must apply the regulatory 
version that is more favorable to the veteran.  Karnas, supra 
at 312-13.  The change in language above was more clarifying 
than substantive, and, in any event, we need not address the 
Karnas doctrine in this case, where service connection, and 
not a rating for tinnitus, is the issue.

In this instance, according to service medical records, 
tinnitus was not shown in service.  However, a current 
diagnosis of tinnitus has been made, as shown in the January 
2003 VA examination report.  That examination report shows 
that the veteran indicated that he had severe tinnitus 
bilaterally which dated back to 1946.  He reported that 
during that time, the ship's guns were firing constantly and 
it was at that time that the tinnitus was first noted, along 
with sharp ear pain.  It was further noted that during that 
time he was treated two times for a fungal infection of the 
ear.  In addition, in 1959, he reported to Dr. Grieco that he 
had ringing and buzzing in his ears.

Although the veteran, as a layperson, is not qualified to 
render medical opinions as to diagnosis or causation, he is 
qualified to report symptoms he has experienced.  See Savage 
v. Gober, 10 Vet. App. 488 (1997); see also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993).  Given a history of significant noise 
exposure while in service, a history that the Board has 
determined to be credible, the Board finds that, in 
accordance with the Court's guidance in Savage, tinnitus is a 
disorder as to which lay observation is competent to identify 
its existence.  Thus, the veteran's assertions are competent 
to establish the existence of tinnitus during service and 
continuity of symptomatology thereafter.  

Moreover, along with a current diagnosis of tinnitus, the VA 
examiner has rendered a competent medical opinion linking the 
currently diagnosed tinnitus to noise exposure from naval 
gunfire while in the military.  

Based upon the foregoing, particularly the recent medical 
opinion, the Board concludes that the veteran's current 
tinnitus disability is due to noise exposure from acoustic 
trauma while in service.  Accordingly, entitlement to service 
connection for tinnitus is granted.  

b.  Hearing loss

Service connection may also be granted for chronic 
disabilities, such as sensorineural hearing loss, if such is 
shown to have been manifested to a compensable degree within 
one year after the veteran was separated from service. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2002).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold-hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385 (2002).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court in Hensley, supra, indicated that 38 C.F.R. § 3.385 
does not preclude service connection for a current hearing 
disability where hearing was within normal limits on 
audiometric testing at separation from service.  As stated by 
the Court, "[i]f evidence should sufficiently demonstrate a 
medical relationship between the veteran's in-service 
exposure to loud noise and his current disability, it would 
follow that the veteran incurred an injury in service . . . 
."  Id. at 160, quoting Godfrey v. Derwinski, 2 Vet. App. 
352 (1992).

In this case, the record reflects that the veteran had no 
reported hearing loss in service.  However, service medical 
records do show that the veteran had a left drum scar and 
history of otitis interna which is consistent with his 
account that he experienced ear problems, including fungus 
infections, while in service.  Moreover, the record contains 
letters from relatives and friends of the veteran who attest 
that prior to service the veteran had no hearing defect and 
subsequent to service a defect in his hearing was noticed.  A 
layperson is competent to provide evidence on the occurrence 
of observable symptoms during and following service.  See 
Espiritu, supra.  In addition, the veteran submitted a 
private outpatient treatment report of Dr. Mayer, dated in 
1947, which indicated that he had impaired hearing, tinnitus, 
and bilateral impacted cerumen.  Also, reports related to 
subsequent treatment continued to show impaired hearing.  A 
VA examination in December 1955 showed no performance in the 
right and left ears.  The diagnosis was defective hearing.  
Subsequent medical records also show findings of impaired 
hearing. 

The Board notes the record shows that, in 1960, the veteran 
was diagnosed with bilateral deafness secondary to bilateral 
otosclerosis.  However, in addressing the relationship 
between the veteran's hearing loss and otosclerosis, the VA 
examiner in January 2003 opined that it was not likely that 
the veteran's otosclerosis would have been the etiology of 
his hearing loss that manifested itself during the early 
years after the veteran was discharged from service.  
Otosclerosis is a scarring of the tympanic membrane and 
occurs over a long period of time; moreover, review of the 
claims file clearly shows that the veteran did not have 
otosclerosis during or prior to military service.  VA 
examination in January 2003 further confirmed that the 
veteran had bilateral hearing loss as defined by the 
provisions of 38 C.F.R. § 3.385.  Furthermore, in the January 
2003 examination report, the examiner concluded that the 
veteran's current hearing loss disability was likely related 
to the noise exposure he was subjected to from naval gunfire 
while in service.

Since the VA examiner has rendered a competent medical 
opinion linking the currently diagnosed hearing loss 
disability to noise exposure from acoustic trauma while in 
the military, the Board concludes that the veteran's current 
hearing loss disability is due to that cause.  Accordingly, 
based upon the evidence of record in this reopened claim, 
particularly the recent medical opinion, entitlement to 
service connection for bilateral hearing loss is granted.  


ORDER

The veteran's claim of entitlement to service connection for 
tinnitus is reopened.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for bilateral hearing loss 
is granted.




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals





IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

